DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on May 28th, 2021, has been entered. 
Upon entrance of the Amendment, claims 1-2, and 6-7 were amended; claim 5 was cancelled, and claim 9 was added. Claims 1-4 and 6-9 are currently pending.
Reasons for Allowance
Claims 1-4 and 6-9 are allowed. The following is an examiner' s statement of reasons for allowance:
Claim 1 has been amended to include the features of former allowable claim 5. The reasons for allowance of former claim 5 were indicated in the previous Office Action.
Regarding to claim 2, the prior art fails to anticipate or render obvious the limitations including “in the laser light irradiation step, the modified region is formed such that the fracture reaches both ends of the laminated body in the laminating direction” in combination with the rest of limitations recited in claim 2.
Claim 7 has been rewritten in independent form including all of the limitations of the base claim. The reasons for allowance of claim 7 were indicated in the previous Office Action.
Claim 9 is allowable for the same reasons as claim 7. Particularly, the prior art fails to anticipate or render obvious the limitations including “a modified region removal step of removing the modified region by grinding the semiconductor substrate on which the modified 
Claims 3-4, 6, and 8 are allowable since they are dependent from an allowable claim.
The claim amendment has placed the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/VU A VU/Primary Examiner, Art Unit 2828